         Case 2:20-cv-00656-JB-CG Document 5 Filed 08/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NATHAN DICKEY,

       Plaintiff,

v.                                                                 CV No. 20-656 JB/CG

CURRY COUNTY
ADULT DETENTION CENTER,

       Defendant.

                    ORDER GRANTING IN FORMA PAUPERIS RELIEF

       THIS MATTER is before the Court on Plaintiff Nathan Dickey’s Motion to

Proceed In Forma Pauperis (the “Motion”), (Doc. 4). Plaintiff’s financial information

reflects he is unable to prepay the $400 filing fee for his prisoner civil rights complaint.

The Court will therefore grant the Motion, which reduces the fee to $350.00, and allow

Plaintiff to pay in installments. See 28 U.S.C. § 1915(b). Plaintiff must make an initial

partial payment of “20 percent of the greater of—(A) the average monthly deposits to

the prisoner’s account; or (B) the average monthly balance in the prisoner’s account for

the 6-month period immediately preceding the filing of the complaint . . .” Id.

       Plaintiff receives an average of $233.67 per month, and that figure greatly

exceeds his average monthly balance. (Doc. 4 at 3-15). The Court will assess an initial

payment of $46.73 (which is 20% of the average deposits, $233.67) pursuant to

§ 1915(b)(1)(A). After payment of the initial partial fee, Plaintiff is “required to make

monthly payments of 20 percent of the preceding month’s income credited to the

prisoner’s account.” 28 U.S.C. § 1915(b)(2). The Court will generally not review the

merits of Plaintiff’s civil rights complaint unless the initial partial payment is paid or
        Case 2:20-cv-00656-JB-CG Document 5 Filed 08/27/20 Page 2 of 2



excused. If Plaintiff fails to timely make the initial partial payment, his complaint will be

dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Proceed In

Forma Pauperis, (Doc. 4), is GRANTED;

       IT IS FURTHER ORDERED that, by September 27, 2020, Plaintiff shall send to

the Clerk an initial partial payment of $46.73;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one

copy of this Order to the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff

make monthly payments of twenty percent (20%) of the preceding month’s income

credited to his account or show cause why the designated payments should be

excused.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
